DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claim 1 recites:
detect a muscle strength starting point in the adjusted signal
The independent claim 11 recites:
finding a noise frequency corresponding to the noise variation from a database;
recording the time domain signal as a corrected physiological signal.
The independent claim 17 recites:
comparing the initial frequency domain signal with a standard signal to obtain a noise frequency;
recording the time domain signal as a corrected physiological signal.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of detecting, finding, comparing and recording can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a physician can perform the claimed step of detecting by mentally looking at a signal plot. A physician can also perform the claimed step of finding, recording and comparing by mentally looking through their own mental database and recording the signal as a value in their head. The physician can also compare an initial signal to a standard signal mentally. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.

Regarding the dependent claims 2- 10, dependent claims 12-16 and dependent claims 18-20, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims also recite steps (e.g. setting, detecting, searching, recording, finding and comparing) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for executing, adjusting, detecting, multiplying, setting, converting, searching, removing, recording, calculating, measuring, obtaining, comparing and finding merely invoke a computer as a tool.
The data-gathering step (obtaining) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool executing, adjusting, detecting, multiplying, setting, converting, searching, removing, recording, calculating, measuring, obtaining, comparing and finding.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about muscle strength via signal processing a physiological signal. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for executing, adjusting, detecting, multiplying, setting, converting, searching, removing, recording, calculating, measuring, obtaining, comparing and finding. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a physiological signal sensor; a processor; a compensation element (BRI: capacitor/resistor); and two electrodes
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited herewith
Ng, Charn Loong, Mamun Bin Ibne Reaz, and Muhammad Enamul Hoque Chowdhury. "A low noise capacitive electromyography monitoring system for remote healthcare applications." IEEE Sensors Journal 20.6 (2019): 3333-3342.
Clancy, Edward A., Evelyn L. Morin, and Roberto Merletti. "Sampling, noise-reduction and amplitude estimation issues in surface electromyography." Journal of electromyography and kinesiology 12.1 (2002): 1-16.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etemad (US 20150272483 A1).

With respect to claim 1, Etemad discloses
A physiological signal recognition apparatus (see Fig. 3 #300), comprising: 
a physiological signal sensor (see paragraph 0126, electrodes #306 may be active sensors), sensing a physiological signal (see paragraph 0125-0126, electrodes acquire an electrical signal from user); and 
a processor (see paragraph 0135, controller #304 may be a microprocessor), coupled to the physiological signal sensor (see Fig. 3, controller #304 is coupled with the electrodes #306) and configured to: 
execute a root mean square algorithm on the physiological signal to obtain a noise threshold (see paragraph 0314-0315, a root mean square approach is used to process the signal resulting in second pre-processed signal seen in plot #2030 in Fig. 20 and where a low-pass filter with a cutoff frequency is used for further processing); 
adjust the physiological signal based on the noise threshold to obtain an adjusted signal (see paragraphs 0315, 319, a third pre-processed signal is produced after applying a low-pass filter to remove high frequency components, which is interpreted by examiner to mean that the signal is adjusted based on removal of the noise resulting in an adjusted signal); and 
detect a muscle strength starting point in the adjusted signal (see paragraph 0342, muscle strength can be correlated with gross EMG amplitude which can also be calibrated through a conventional cycling power meter; and a reference to determine the amplitude of subsequent contractions of the muscles is calibrated at the beginning of an exercise).

With respect to claim 2, all limitations of claim 1 apply in which Etemad further discloses wherein the processor is configured to: multiply an amplitude in the physiological signal that is less than the noise threshold by a first weight value and multiply an amplitude in the physiological signal that is greater than or equal to the noise threshold by a second weight value to obtain the adjusted signal (see paragraph 0312-0314, cut off frequencies for low pass filtering are approximately 7 to 10 Hz and high pass filtering are 3-4 Hz and they can be used to create a band of the signal that is looked into).

With respect to claim 3, all limitations of claim 1 apply in which Etemad further discloses wherein the processor is configured to: set a starting signal threshold (see paragraph 0335, the beginning of the segment of the signal is determined), and detect the muscle strength starting point in the adjusted signal based on the starting signal threshold (see paragraph 0342, the muscle strength is detected using the starting value).
	 
With respect to claim 4, all limitations of claim 3 apply in which Etemad further discloses setting the starting signal threshold according to an action speed (see paragraph 0310, muscle activation intensity and speed can be used to analyze the data signal).

With respect to claim 10, all limitations of claim 1 apply in which Etemad further discloses wherein the physiological signal is an electromyography signal (see paragraph 306, EMG (electromyography) signal).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBoeuf (US 20190336080 A1).

With respect to claim 17, LeBoeuf discloses
A physiological signal recognition method (see paragraph 0008, method for determination of physiological assessment parameters based on signals), comprising: 
converting a physiological signal into an initial frequency domain signal (see paragraph 0046, a frequency transform of the motion signal to determine a spectral signal); 
comparing the initial frequency domain signal with a standard signal to obtain a noise frequency (see paragraph 0048, threshold comparison; and see paragraph 0062, noise processing circuit #716 can remove unwanted noise based on user cadence output); 
removing the noise frequency in the initial frequency domain signal to obtain a corrected frequency domain signal (see paragraph 0062, noise processing circuit #716 can remove unwanted noise to generate an accurate parameter); 
converting the corrected frequency domain signal into a time domain signal (see paragraph 0049, the power circuit #140 computes the signal into the time domain using the root mean square); and 
recording the time domain signal as a corrected physiological signal (see paragraph 0049, the corrected measured data is stored).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Tran (US 20200008299 A1).

With respect to claim 11, LeBoeuf discloses
A physiological signal recognition method (see paragraph 0008, method for determination of physiological assessment parameters based on signals), comprising: 
converting a physiological signal into an initial frequency domain signal (see paragraph 0046, a frequency transform of the motion signal to determine a spectral signal); 
[…];
[…]; 
removing the noise frequency in the initial frequency domain signal to obtain a corrected frequency domain signal (see paragraph 0062, noise processing circuit #716 can remove unwanted noise to generate an accurate parameter); 
converting the corrected frequency domain signal into a time domain signal (see paragraph 0049, the power circuit #140 computes the signal into the time domain using the root mean square); and 
recording the time domain signal as a corrected physiological signal (see paragraph 0049, the corrected measured data is stored).
LeBoeuf does not disclose calculating a noise variation based on a compensation value obtained by a compensation element; and finding a noise frequency corresponding to the noise variation from a database.
	Tran teaches calculating a noise variation based on a compensation value obtained by a compensation element (see paragraph 0197, accelerometer data is used to confirm patient is at rest so that EMG data can be compensated for motion artifacts in ordnance with compensation tables) and finding a noise frequency corresponding to the noise variation from a database (see paragraph 0197, linear or non-linear compensation tables; and see paragraph 0207, the EMG signal is compared with fixed thresholds depending on the noise).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LeBoeuf with the teachings of Tran because it would have resulted in the predictable result of comparing noise variations to a base (Tran: see paragraph 0207) and to give indication of normal or abnormal noise (Tran: see paragraph 0316).

With respect to claim 12, all limitations of claim 11 apply in which a modified LeBoeuf in view of Tran teaches wherein the step of calculating the noise variation based on the compensation value obtained by the compensation element comprises: measuring a stretching distance between two electrodes of the physiological signal sensor through the compensation element as the compensation value (Tran: see paragraph 0195, the distances between electrodes on the sensor is recorded); and obtaining a resistance value based on the stretching distance (Tran: see paragraph 0195, the sensor is calibrated based on the force/deflection curve) , and calculating the noise variation based on the resistance value (Tran: see paragraph 0195-0198, the noise signal is detected based on the deflection of the sensor).

With respect to claim 13, all limitations of claim 11 apply in which a modified LeBoeuf in view of Tran teaches wherein the step of calculating the noise variation based on the compensation value obtained by the compensation element comprises: measuring a conductivity through the compensation element as the compensation value (Tran: see paragraph 0197, the impedance which is the inverse of conductivity is measured); and finding the noise frequency corresponding to the conductivity from the database (Tran: see paragraph 0197, the signal to noise ratio is filtered depending on the source impedance).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Tran and further in view of Etemad.

With respect to claim 14, all limitations of claim 11 apply in which a modified LeBoeuf in view of Tran does not further disclose executing a root mean square algorithm on the corrected physiological signal to obtain a noise threshold and adjusting the corrected physiological signal based on the noise threshold to obtain an adjusted signal.
Etemad teaches executing a root mean square algorithm on the corrected physiological signal to obtain a noise threshold (see paragraph 0314-0315, a root mean square approach is used to process the signal resulting in second pre-processed signal seen in plot #2030 in Fig. 20 and where a low-pass filter with a cutoff frequency is used for further processing); and adjusting the corrected physiological signal based on the noise threshold to obtain an adjusted signal (see paragraph 0315, a third pre-processed signal is produced after applying a low-pass filter to remove high frequency components, which is interpreted by examiner to mean that the signal is adjusted based on removal of the noise resulting in an adjusted signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LeBoeuf and Tran with the teachings of Etemad because it would have resulted in the predictable result of measuring a muscle activation intensity as the energy of an EMG signal (Etemad: see paragraph 0342) by processing a signal with a well known method of root mean square (Etemad: see paragraph 0314).

With respect to claim 15, all limitations of claim 14 apply in which a modified LeBoeuf in view of Tran  and Etemad further teaches wherein the step of adjusting the corrected physiological signal based on the noise threshold to obtain the adjusted signal comprises: multiplying an amplitude in the corrected physiological signal that is less than the noise threshold by a first weight value and multiplying an amplitude in the corrected physiological signal that is greater than or equal to the noise threshold by a second weight value to obtain the adjusted signal (Etemad: see paragraph 0312-0314, cut off frequencies for low pass filtering are approximately 7 to 10 Hz and high pass filtering are 3-4 Hz and they can be used to create a band of the signal that is looked into).

With respect to claim 16, all limitations of claim 14 apply in which a modified LeBoeuf in view of Tran  and Etemad further teaches wherein after the step of adjusting the corrected physiological signal based on the noise threshold to obtain the adjusted signal, the physiological signal recognition method further comprises: setting a starting signal threshold (Etemad: see paragraph 0335, the beginning of the segment of the signal is determined) according to an action speed (Etemad: see paragraph 0310, muscle activation intensity and speed can be used to analyze the data signal), and detecting a muscle strength starting point in the adjusted signal based on the starting signal threshold (see paragraph 0342, the muscle strength is detected using the starting value).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Etemad.

With respect to claim 18, all limitations of claim 17 apply in which LeBoeuf does not further disclose executing a root mean square algorithm on the corrected physiological signal to obtain a noise threshold and adjusting the corrected physiological signal based on the noise threshold to obtain an adjusted signal.
Etemad teaches executing a root mean square algorithm on the corrected physiological signal to obtain a noise threshold (see paragraph 0314-0315, a root mean square approach is used to process the signal resulting in second pre-processed signal seen in plot #2030 in Fig. 20 and where a low-pass filter with a cutoff frequency is used for further processing); and adjusting the corrected physiological signal based on the noise threshold to obtain an adjusted signal (see paragraph 0315, a third pre-processed signal is produced after applying a low-pass filter to remove high frequency components, which is interpreted by examiner to mean that the signal is adjusted based on removal of the noise resulting in an adjusted signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LeBeouf with the teachings of Etemad because it would have resulted in the predictable result of measuring a muscle activation intensity as the energy of an EMG signal (Etemad: see paragraph 0342) by processing a signal with a well known method of root mean square (Etemad: see paragraph 0314).

With respect to claim 19, all limitations of claim 18 apply in which a modified LeBoeuf in view of Etemad further teaches wherein the step of adjusting the corrected physiological signal based on the noise threshold to obtain the adjusted signal comprises: multiplying an amplitude in the corrected physiological signal that is less than the noise threshold by a first weight value and multiplying an amplitude in the corrected physiological signal that is greater than or equal to the noise threshold by a second weight value to obtain the adjusted signal (Etemad: see paragraph 0312-0314, cut off frequencies for low pass filtering are approximately 7 to 10 Hz and high pass filtering are 3-4 Hz and they can be used to create a band of the signal that is looked into).

With respect to claim 20, all limitations of claim 18 apply in which a modified LeBoeuf in view of Etemad further teaches wherein after the step of adjusting the corrected physiological signal based on the noise threshold to obtain the adjusted signal, the physiological signal recognition method further comprises: setting a starting signal threshold (Etemad: see paragraph 0335, the beginning of the segment of the signal is determined) according to an action speed (Etemad: see paragraph 0310, muscle activation intensity and speed can be used to analyze the data signal), and detecting a muscle strength starting point in the adjusted signal based on the starting signal threshold (see paragraph 0342, the muscle strength is detected using the starting value).

Examiner Comment on Prior Art
	Claims 5-9 are not taught or suggested by the prior art of record. However, they are patent ineligible due to the 101 rejection (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791